Citation Nr: 1501593	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bipolar disorder with alcohol abuse.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 1990.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that denied entitlement to service connection for the cause of the Veteran's death.  In an accompanying letter the RO denied entitlement to accrued benefits and DIC pursuant to 38 U.S.C.A. § 1318.

In August 2012, the RO issued a rating decision regarding service connection for the cause of death; and also announced that it was denying entitlement to accrued benefits and dependency, indemnity and compensation benefits under the provisions of 38 U.S.C.A. § 1318.  In September 2012, the appellant submitted a VA form 9, in which she indicated that she wanted to appeal all of the issues listed in the statement of the case.  This communication served as notice of disagreement with the new issues decided in the statement of the case.  The RO certified these new issues to the Board without issuing a statement of the case in response notice of disagreement.

The appellant testified before the undersigned at a hearing in May 2014.  A transcript of that hearing is of record.  At the hearing, the record was held open 30 days in order to afford the appellant additional time to submit relevant evidence.  No additional evidence was submitted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The appellant will be advised, if she needs to take further action.


REMAND

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is inextricably intertwined with issue of entitlement to accrued benefits.  Although the RO determined that there were no pending claims at the time of the Veteran's death; the RO had issued a December 2010 rating decision denying entitlement to service connection for bipolar disorder, alcohol abuse, and PTSD.  The appeal period for that decision had not expired at the time of the Veteran's death.  These issues are deemed to have been pending at the time of the Veteran's death.  Taylor v. Nicholson, 21 Vet. App. 126 (2007).  The Board cannot adjudicate this issue on a basis different from that of the RO.  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006).

The Veteran was afforded a VA examination in October 2010 in connection with his psychiatric claims.  The diagnosis was bipolar disorder.  The examiner found that this condition appeared to have pre-existed service and were generally stable when he was in the military.  Because this condition was not noted on the examination for service entrance, the presumption of soundness applies and clear and unmistakable evidence would be required to rebut the presumption.  38 U.S.C.A. § 1111, 1137 (West 2002).  The examiner's opinion is insufficient to determine whether the presumption was rebutted and if not whether the psychiatric disabilities are related to service and the Veteran's suicide.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The appellant also testified that the Veteran sought treatment for his psychiatric disorder from various private physicians prior to his death.  She noted that he had been hospitalized on suicide watch at Centenial Peaks Hospital, for example.  There are no records of private treatment for the Veteran in his claims file.  In addition, the appellant indicated that the Veteran had been treated for psychiatric conditions as a teenager.  These records too are not of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that treated the Veteran for any psychiatric disorder prior to his death; and authorize VA to obtain these records; including records from Centennial Peaks Hospital, and records related to the Veteran's treatment for psychiatric conditions as a teenager.  

If any requested records are not available, the appellant should be so advised and informed of the efforts made to obtain the records and what further actions will be taken.  The appellant may submit medical records directly to VA.

2.  Forward the claims file, including a copy of this remand, to a mental health professional or physician for a report in response to the following questions.  Review of the claims file should be noted in the examination report.  

a) The examiner should first determine whether the psychiatric disabilities shown after service to include bipolar disorder, clearly and unmistakably both (i) preexisted his entry into active service, and (ii) were not aggravated, beyond the normal progress of the disorder, during or as a result of active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease).  

The examiner should comment on the Veteran's service treatment records and post-service medical history, as well as the appellant's testimony before the Board, that the Veteran had symptoms of this condition that worsened in service due to stressful circumstances.  

c)  If the evidence is not clear and unmistakable that a psychiatric disability pre-existed service and was not aggravated in service beyond natural progression; were the post-service psychiatric disabilities demonstrated in service or related to the psychiatric symptoms documented in service?  

d)  If any post-service psychiatric disability was present in, or otherwise related to service, did the disability cause or contribute to the Veteran's suicide?

The examiner should provide reasons for these opinions.  In offering any opinion, the examiner must consider the reports of the Veteran and the appellant regarding the incurrence of the claimed disorders and the continuity of symptomatology.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide the necessary opinion; and whether there is additional evidence that would permit the opinion to be provided.

3.  Adjudicate entitlement to service connection for bipolar disorder, alcoholism, and PTSD on an accrued basis.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



